Citation Nr: 1722715	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.  12-23 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a disability rating for a left wrist disorder in excess of 10 percent prior to October 24, 2013 and in excess of 40 percent thereafter.

2.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1980 to April 1981.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 


FINDINGS OF FACT

1. Prior to October 24, 2013, the Veteran was not shown to have ankylosis of the left wrist.

2.  At an April 2014 VA examination the Veteran was diagnosed with ankylosis, but it was unclear from the record whether the Veteran was in a period of recovery following an acute exacerbation of his left wrist disability.

3.  The Veteran was scheduled for an additional VA examination in 2016, but he failed to report, and has not provided good cause for his absence.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for a left wrist disorder prior to October 24, 2013, and a rating in excess of 40 percent thereafter have not been met.  38 U.S.C.A. § 1155 (West 2014), 38 C.F.R. §§  4.63, 4.71a, Diagnostic Codes 5125, 5214 (2016).

2.  The criteria for TDIU have not been met.  38 U.S.C.A. § 1155 (West 2014), 38 C.F.R. §§ 3.321, 3.655 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist
 
Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes.  To the extent that the Veteran has argued that the examinations were inadequate, the fact remains that he was scheduled for an additional examination, but failed to report, and he has not provided good cause for his absence.  Given this failure on the Veteran's part, the Board concludes that there is no additional duty to assist the Veteran with regard to the provision 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.


Increased Rating Left Wrist

The Veteran is seeking a disability rating in excess of 10 percent prior to October 24, 2013, and a rating in excess of 40 percent thereafter for his service connected left wrist disability.

The Veteran first filed for service connection for a left wrist disorder in October 1981, and, in January 1982, the RO granted service connection and assigned a disability rating effective the day after separation from service.  The Veteran filed for an increased disability rating in March 2010, and, in August 2010, the RO denied the Veteran's increased rating claim.  The Veteran appealed.  During the pendency of the appeal, the Veteran's disability rating was increased to 40 percent effective October 24, 2013.

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

Disability ratings for the wrist are assigned pursuant to Diagnostic Codes 5214 (ankylosis of the wrist), 5215 (limitation of motion of the wrist), and 5125 (loss of use of hand).  38 C.F.R. § 4.71a.  The schedular rating criteria provide different disability ratings for wrist disorders depending on whether the wrist disorder impacts the dominant or nondominant wrist.  Id.  VA examinations indicate that the Veteran's left wrist is his nondominant wrist.  

Under Diagnostic Code 5215, a disability rating of 10 percent is assigned when the Veteran's nondominant wrist manifests a dorsiflexion less than 15 degrees or palmar flexion is limited in line with the forearm.  38 C.F.R. § 4.71a, Diagnostic Code 5215.  Under Diagnostic Code 5214, a disability rating of 20 percent is assigned when the nondominant wrist manifests favorable ankylosis with a dorsiflexion between 20 and 30 degrees, and a disability rating of 30 percent is assigned when the nondominant wrist manifests ankylosis in any position except favorable.  A disability rating of 40 percent is assigned when the Veteran's nondominant wrist manifests unfavorable ankylosis in any degree of palmar flexion or with ulnar or radial deviation.  Finally, extremely unfavorable ankylosis will be rated under Diagnostic Code 5125.  Under Diagnostic Code 5125, a disability rating of 60 percent is assigned for the loss of use of the nondominant hand.  38 C.F.R. § 4.71a, Diagnostic Code 5125.  Finally, special monthly compensation for loss of use of a hand is assigned when the only residual function remaining in the wrist is equal to the residual function of an amputation and the use of a suitable prosthetic appliance.  38 C.F.R. §§ 3.350, 4.63.

The Veteran was provided VA examinations in June 2010 and in April 2013, and, in each case, the examiners indicated that the Veteran's left wrist was not ankylosed.  Moreover, the Veteran - although making continuous reports of left wrist symptoms - did not report or seek treatment for ankylosis of the left wrist prior to October 24, 2013.  Therefore, ankylosis is not raised by the record prior to that date and does not provide an adequate basis for an increased disability rating prior to October 24, 2013.  Therefore, Diagnostic Codes 5125 and 5214 do not provide an adequate basis for an increased disability rating prior to that date, because both diagnostic codes require the manifestation of ankylosis of the wrist.  38 C.F.R. § 4.71a, Diagnostic Codes 5125, 5214.  As such, the only applicable disability rating to evaluate the Veteran's left wrist prior to October 24, 2013 is Diagnostic Code 5215, and the Veteran has already been granted the maximum disability rating under that diagnostic code.  Therefore, the Veteran is not entitled to a disability rating in excess of 10 percent prior to October 24, 2013.  38 C.F.R. § 4.71a, Diagnostic Code 5215.  

Thereafter, the Veteran underwent a third VA examination in April 2014, which suggested at least a temporary worsening of the wrist disability.  The examiner noted that Veteran unable to perform range of motion, secondary to sustaining a fall that had resulted in hospitalization.  However, the examination report was noted to be getting expedited without range of motion measurements.  Of note, the Veteran was found to have unfavorable ankylosis and the left wrist at the examination  and the examiner checked a box indicating that the Veteran's left wrist functioning was so diminished that amputation with prosthesis would equally serve the Veteran.  However, it is unclear whether these findings were temporary in nature, as a result of the fall from which the Veteran had not fully healed at that time, or whether the disability had permanently worsened.  

Current VA treatment records following that examination, while not specifically suggesting left wrist improvement, do not show any record of ankylosis, nor do they suggest that the Veteran's left wrist functioning would not be further diminished by amputation.

To investigate the current state of the Veteran's left wrist and whether improvement had occurred, he was scheduled for another VA examination.  Unfortunately, he failed to report, and neither he, nor his representative, has provided any good cause for his absence.  38 C.F.R. § 3.655(b) provides that, when, as in this case, a claimant fails to report for an examination scheduled in conjunction with a claim for increase without good cause, the claim shall be denied.  See also Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("the duty to assist is not always a one-way street," and a veteran has an obligation to assist in the development of his claim).

As such, the regulations clearly direct that where, as here, a Veteran in the course of a non-initial increased rating claim failed to show for an examination that was necessary to rate his claim, the claim should be denied.  

However, while the Board is concerned about the Veteran missing the most recently scheduled VA examination, the Veteran has attended three other VA examinations during the course of the appeal.  For that reason, the Veteran has been rated for part of the appeal period, as discussed above.  However, a rating in excess of 40 percent will not be assigned, as the Veteran's failure to report stymied VA's ability to effectively evaluate the condition of his left wrist disability.

Such a conclusion is bolstered by the fact that the VA treatment records obtained since the 2014 VA examination do not appear to show impairment in the left wrist that is commensurate with the findings at that examination.  

Accordingly, a rating in excess of those already assigned is denied.

TDIU

The Veteran contends that he is unemployable; it is unclear, however, whether the Veteran believes he is unemployable solely due to his service-connected disabilities.  VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that a Veteran is precluded, by reason of service-connected disability, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  Benefits based on individual unemployability are granted only when it is established that the service-connected disability or disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  If there are two or more service-connected disabilities, there must be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2015).

When these percentage requirements are not met, entitlement to benefits may be considered when a Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability, and consideration is given to the veteran's background including his employment and educational history.  38 C.F.R. § 4.16(b).  The Board does not have the authority to assign an total disability rating for compensation purposes based on individual unemployability pursuant to 38 C.F.R. § 4.16(b) in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  

Substantially gainful employment is employment that is ordinarily followed by the nondisabled to earn a livelihood, with earnings common to the particular occupation in the community where the employee resides.  The term suggests a living wage.  Ferraro v. Derwinski, 1 Vet. App. 326 (1991).  The ability to work sporadically or to obtain marginal employment is not substantially gainful employment.  38 C.F.R. § 4.16(a) (2015); Moore v. Derwinski, 1 Vet. App. 356 (1991).  A Veteran may be considered unemployable upon termination of employment that occurred because of disability, or in which special consideration was given on account of the disability, when it is satisfactorily shown that the Veteran is unable to secure further employment.  38 C.F.R. § 4.18 (2015).  The determination as to whether a TDIU is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  Ferraro v. Derwinski, 1 Vet. App. 326 (1991).

Any consideration as to whether the Veteran is unemployable is a subjective one that is based upon the Veteran's actual level of industrial impairment, not merely the level of industrial impairment experienced by the average person.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).

Advancing age and nonservice-connected disability may not be considered in the determination of whether a Veteran is entitled to a TDIU.  38 C.F.R. §§ 3.341(a), 4.19 (2015).  The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating for service-connected disability, in itself, is recognition that the impairment makes it difficult to obtain and keep employment. Instead, the question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

Turning to the facts in the instant case, the Veteran is in receipt of a 40 percent rating for his left wrist disability, which is his only service connected disability.  The Veteran's service-connected disability does not meet the percentage rating standards for consideration of the award of a schedular TDIU.  38 C.F.R. § 4.16(a) (2015).  Nonetheless, the Board must consider whether the evidence warrants referral to the appropriate VA officials for entitlement to a total disability rating for compensation purposes based on individual unemployability on an extraschedular basis under the provisions of 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).  For a Veteran to prevail on a claim of entitlement to TDIU pursuant to 38 C.F.R. § 4.16(b), the record must show some factor that takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Having reviewed the record, the Board finds that the weight of the evidence does not suggest that the Veteran's case is outside the norm such that extraschedular referral is warranted.  The Veteran's left wrist disability is clearly impairing and a disability rating commensurate with that impairment is assigned.  There is no doubt that the Veteran's left wrist impacts his employability, but it is for specifically that reason that he was assigned such a high schedular rating.

At his most recent examination, the examiner wrote that the Veteran's current wrist condition may likely moderately to severely impact physical and sedentary labor requiring fine motor skills or pushing, twisting, turning, pulling resulting in pain, lack of coordination and fatigue.  However, while this examination suggested the greatest amount of wrist impairment of any examination during the course of the appeal, the examiner stopped well-short of finding the Veteran unable to obtain or maintain substantially gainful employment solely on account of his left wrist disability.

As noted the Veteran was scheduled for an additional VA examination but he failed to report and therefore, evidence that might have help to bolster his claim could not be obtained.

As described, the Board finds that the weight of the medical evidence of record indicates that the Veteran is not unable to secure or follow a substantially gainful occupation as a result of his service-connected left wrist disability.  

To the extent that the Veteran believes that he is unable to work due to his service-connected disability, laypersons can attest to factual matters of which they had first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  While the Veteran is competent to report what he perceives through his senses, such as pain, he is not shown to have vocational expertise such that his opinion would be considered sufficient to establish TDIU.  Layno v. Brown, 6 Vet. App. 465 (1994).  

Instead, the Board finds that the symptomatology associated with the Veteran's service-connected disability is appropriately compensated by the currently-assigned ratings.  Loss of industrial capacity is the principal factor in assigning schedular disability ratings.  38 C.F.R. §§ 3.321(a), 4.1.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1; Moyer v. Derwinski, 2 Vet. App. 289 (1992); Van Hoose v. Brown, 4 Vet. App. 361 (1993) (disability rating itself is recognition that industrial capabilities are impaired).

The Board finds that the RO's declining to refer this issue to the Director of Compensation and Pension Service for extraschedular consideration of a TDIU was correct because the preponderance of the evidence is against a finding that the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  Therefore, the claim for TDIU is denied.  










	(CONTINUED ON NEXT PAGE)

ORDER

A left wrist rating in excess of those already assigned is denied.

TDIU is denied. 



______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


